Citation Nr: 0631559	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  02-06 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for a pancreatic 
disorder.

3.  Entitlement to service connection for osteopenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from June 1992 to December 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for a 
heart disorder, a pancreatic disorder, and osteopenia.  

The Board remanded the case in February 2005 to obtain 
additional evidence.  The RO complied with that remand in 
that the veteran was requested to provide information 
concerning any treatment for his claimed disabilities and 
was scheduled for appropriate VA examinations.  The case is 
once again before the Board for review.  

In a VA Form 9, dated in August 2002, the veteran appears to 
have raised issues of entitlement to service connection for 
an enlarged prostate and a lung disorder.  As these matters 
have not been developed for appellate review, the Board 
refers them back to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  A heart disorder was first diagnosed in 1998 and has not 
been medically linked to service by competent medical 
evidence. 

3.  The veteran does not have a pancreatic disorder as a 
result of service. 

4.  The veteran does not have osteopenia as a result of 
service. 

CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.       §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  A pancreatic disorder was not incurred in or aggravated 
by service.  38 U.S.C.A.      §§ 1110, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  Osteopenia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a heart 
disorder, a pancreatic disorder, and osteopenia.  In the 
interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Letters sent to the veteran from the Appeals Management 
Center (AMC) in March 2004, April 2004, September 2005, and 
May 2006 fully satisfy the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 197 (2002).  These letters 
informed the veteran that additional information or evidence 
was needed to support his claims for service connection, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Although none of these letters was sent prior to the 
initial adjudication of his claims in May 2001, the timing 
is not prejudicial to the veteran because his claims were 
readjudicated after proper notice was provided.  See 
Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 
2006) (holding that as long as a determination was made 
following the notice letter, there was no need to draw a 
distinction as to whether an adjudicatory decision was 
issued in a rating decision or a statement of the case).  

The Board notes that these letters did not notify the 
veteran of the type of evidence necessary to establish a 
disability rating or an effective date if service connection 
was eventually granted for any of his claimed disabilities.  
However, since the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Hence, no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this 
appeal, as the RO obtained all relevant medical records 
identified by the veteran and his representative.  After the 
Board remanded the case in an attempt to obtain all 
outstanding medical records, the veteran responded by 
submitted various private treatment records.  In 
correspondence dated May 2006, the veteran also indicated 
that he had no additional information or evidence in support 
of his claim.  The veteran also submitted a computer 
generated sheet from the Social Security Administration 
(SSA) which indicates that SSA benefits had been denied. 

The Board's remand also requested that the veteran be 
scheduled for appropriate VA examinations.  The purpose of 
these examinations was to determine whether the veteran 
suffers from a heart disorder, a pancreatic disorder, and 
osteopenia, and if so, whether any diagnosed disorder is 
related to service.  However, the veteran failed to appear 
at VA examinations scheduled for October and November of 
2005, with no explanation provided.  Therefore, because the 
veteran has not shown good cause for his failure to appear, 
the Board will proceed to adjudicate the claim based on the 
current evidence of record..  38 C.F.R. § 3.655(b) (When a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be based on the evidence 
of record).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

II.  Heart Disorder

The veteran claims that he has a heart disorder that was 
incurred in service.  In particular, he claims that he was 
exposed to anthrax by Al Queda forces during a top secret 
mission in Thailand while trying to locate American soldiers 
who were missing in action.  However, the medical evidence 
shows that a heart disorder was first diagnosed in 1998, 
approximately five years after his separation from active 
duty, and no medical evidence indicates that it had its 
onset either in service or within one year of service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a heart disorder. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, such as cardiovascular 
disease and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree (10 percent) within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran's claim for service connection for a heart 
disorder fails because there is no medical evidence of a 
nexus between his current heart disorder and service.  The 
veteran's service medical records make no reference to 
cardiovascular problems, to include high blood pressure.  In 
fact, the veteran blood pressure in November 1993, just one 
month prior to his military discharge, was 108/60.  The 
service medical records show that the veteran was medically 
discharged from service due to undifferentiated somatoform 
disorder, manifested by multiple physical complaints, 
including headaches, diarrhea, abdominal pain, and joint 
pain.  Thus, a chronic heart disorder was not shown in 
service.  

There is also no evidence of cardiovascular problems during 
the one-year presumptive period after service.  In this 
regard, a VA general medical examination report dated in 
February 1994 notes that the veteran's cardiovascular system 
was normal.  Accordingly, a heart disorder was not 
diagnosed.

The first documented evidence of cardiovascular problems was 
not until 1998, approximately five years after the veteran's 
separation from active duty.  An October 1998 VA outpatient 
treatment record notes a history of myocardial infarction.  
A December 2002 medical report from Methodist Family Medical 
Center also lists a diagnosis of coronary artery disease, 
status post inferior myocardial infarction.  However, 
neither report includes a medical opinion concerning the 
etiology or date of onset of the veteran's myocardial 
infarction and related coronary artery disease.  

The determination of whether the veteran's heart disorder is 
related to service could have been resolved at a VA 
examination.  At noted above, however, the veteran failed to 
report to a VA examination that could have resolved this 
issue.  Unfortunately, the current record contains no 
competent medical evidence that the veteran's heart disorder 
had its onset either in service or during the one-year 
presumptive period after service.  Thus, there is no 
competent medical evidence of a nexus between the veteran's 
current heart disorder and service. 

In addition to the medical evidence, the Board has 
considered the veteran's own lay statements in support of 
his claim.  However, there is no evidence that the veteran 
is competent to offer an opinion concerning the etiology 
concerning a heart disorder.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991) (laypersons are not competent to render 
medical opinions).  Therefore, his lay statements have no 
probative value in this regard.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a heart disorder.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A 
§ 5107(b).  Accordingly, the appeal is denied.

III.  Pancreatic Disorder

The veteran claims that he has a pancreatic disorder as a 
result of service, to include anthrax exposure during a top 
secret mission.  However, the medical evidence does not show 
that the veteran has a pancreatic disorder.  Instead, the 
medical evidence attributes the veteran's abdominal 
complaints to diagnoses of undifferentiated somatoform 
disorder with collagenous collitis as well as 
diverticulosis.  Therefore, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a pancreatic disorder.  

The veteran's service medical records make no reference to 
pancreatitis.  These records reflect that the veteran was 
treated for undifferentiated somatoform disorder, manifested 
by multiple gastrointestinal complaints including abdominal 
pain, cramping, and diarrhea.  Indeed, service connection 
has been granted for undifferentiated somatoform disorder 
with collagenous collitis.  At no time, however, was the 
veteran diagnosed with pancreatitis in service. 

The medical evidence also fails to confirm a diagnosis 
involving a pancreatic disorder.  The veteran was seen at 
University of Iowa Health Care in January 2001 for 
gastrointestinal complaints involving diarrhea.  The 
physician noted that "It is possible that it could be 
related to old pancreatic disease."  The physical then 
indicated that he would have to review a computed tomography 
(CT) scan of the abdomen to confirm the diagnosis.  However, 
a February 2001 CT scan of the pancreas was normal.

The veteran was examined by VA in March 2001, at which time 
he indicated that he had been diagnosed with pancreatitis at 
the St. Petersburg VA Hospital.  Parenthetically, the Board 
notes that VA treatment records dated from 1996 to 1999 make 
no reference to a diagnosis of pancreatitis.  In any event, 
the VA examiner concluded with a diagnosis of "Collagenous 
colitis by biopsy records which is most likely consistent 
with ulcerative proctitis reported during enlistment."  
Thus, pancreatitis was not diagnosed. 

The veteran was admitted to Methodist Medical Center in 
April 2004 for complaints of abdominal and rectal pain.  It 
was noted that the veteran had a "longstanding history of 
pancreatitis coming on and off."  The initial diagnostic 
assessment was pancreatitis secondary to previous history of 
alcohol use.  However, a CT of the abdomen and pelvis 
performed several days after the veteran's admission 
revealed that his pancreas was normal in size, with no mass, 
and that the peripancreatic planes were well preserved.  It 
was also noted that a diverticulosis was present within the 
descending and sigmoid colon.  The radiologist's opinion was 
diverticulosis.  It thus appears that the initial diagnosis 
of pancreatitis was refuted by radiographs, which revealed a 
normal pancreas.  

Based on the foregoing, the Board finds that the veteran 
does not have a diagnosis involving a pancreatic disorder.  
The two opinions suggesting that the veteran has 
pancreatitis were later refuted by radiographic evidence.  
In this regard, the January 2001 opinion concerning "old 
pancreatic disease" was refuted by a CT performed in 
February 2001, which showed that the pancreas was normal.  
Similarly, April 2004 report listing a diagnosis of 
"pancreatitis secondary to alcohol use" was refuted by a CT 
scan performed just a few days later, which showed that the 
veteran's pancreas was of normal size, with no mass, and 
that the peripancreatic planes were well preserved.  

The Board thus finds that the record does not reflect that 
the veteran has a current pancreatic disorder.  Therefore, 
his claim must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  Despite the 
veteran's statements that he suffers from a pancreatic 
disorder as a result of service, the veteran's statements 
have no probative value in this regard.  See Grottveit and 
Espiritu, both supra.

Even assuming for discussion purposes that the initial 
diagnosis of pancreatitis listed in the April 2004 report 
from Methodist Medical Center is correct, the Board notes 
that this report still contains no medical opinion relating 
this disorder to service.  The report notes the veteran's 
history of "longstanding" pancreatitis, but never identifies 
the date of onset or the veteran's period of military 
service.  Thus, even if the Board were to accept the initial 
unconfirmed diagnosis of pancreatitis listed in the April 
2004 report, there is still no medical evidence linking it 
to service. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a pancreatic disorder.  Hence, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, 38 U.S.C.A 
§ 5107(b), and the appeal is denied.

IV.  Osteopenia

The veteran claims that he suffers from osteopenia as a 
result of service.  Osteopenia is a condition manifested by 
a decrease in bone mass below what is considered normal.  
See Dorland's Illustrated Medical Dictionary 1200 (27th ed. 
1994).  However, since the medical evidence does not support 
a diagnosis of osteopenia, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim. 

The record shows that the veteran has suffered from chronic 
multiple joint pain since his period of active military 
service.  However, the medical evidence attributes these 
complaints of a diagnosis of undifferentiated somatoform 
disorder, for which service connection has been granted.  
Although one medical record lists a diagnosis of mild 
osteopenia, diagnostic testing was not performed to support 
the diagnosis. 

The veteran's service medical records show that he was seen 
on numerous occasions for physical symptoms involving 
headaches, diarrhea, abdominal pain, and multiple joint 
pain.  However, all symptoms, including joint pain, were 
attributable to a diagnosis of undifferentiated somatoform 
disorder with collagenous collitis.  Indeed, a Medical Board 
report shows that the veteran was medically discharged from 
active duty in December 1993 due to a diagnosis of 
undifferentiated somatoform disorder, manifested by various 
physical complaints, including multiple joint pain.  The 
service medical records make no reference to osteopenia.  
Thus, a chronic disability involving osteopenia was not 
shown in service.

The Board also reviewed numerous VA treatment records, VA 
examination reports, and private treatment records, many of 
which attribute the veteran's continued complaints of 
multiple joint pain to a diagnosis of undifferentiated 
somatoform disorder.  These records include VA treatment 
records dated from 1996 to 1999; VA examination reports 
dated in February 1994, March 1996, February 2000, and March 
2001; and treatment records from Methodist Family Medical 
Center dated from 2002 to 2004. 

Of particular relevance, the four VA examination reports 
listed above clearly attribute the veteran's complaints of 
multiple joint pain to a diagnosis of undifferentiated 
somatoform disorder.  For instance, the February 1994 VA 
examination report notes that the musculoskeletal system was 
normal and that the diagnoses include rule out chronic ankle 
sprain, by history, and undifferentiated somatoform 
disorder, by history.  The March 1996 VA examination report 
notes the veteran's complaints of pain involving his ankles, 
knees, back, and fingers.  Following a physical examination, 
the pertinent diagnosis was undifferentiated somatoform 
disorder, by history.  The February 2000 VA examination 
report also notes that the veteran's somatoform disorder is 
the cause of his muscles aches.  Lastly, the March 2001 VA 
examination report notes the veteran's history of multiple 
joint pain since 1993.  The diagnosis was undifferentiated 
somatoform disorder, without evidence of fibromyalgia.  The 
Board emphasizes that none of these examination report makes 
any reference to osteopenia.

The only reference to osteopenia is contained in a January 
2001 medical record from University of Iowa Health Care.  
This report notes that the veteran "did have some mild 
osteopenia that could be secondary to his history of steroid 
use."  The Board notes, however, that in an August 2002 
statement, the veteran reported that he never used steroids.  
Further, it does not appear that testing was performed which 
would confirm a diagnosis of osteopenia.  The Board 
therefore places more probative value on the numerous 
medical records which attribute the veteran's complaints of 
multiple joint pain to a diagnosis of undifferentiated 
somatoform disorder than the January 2001 report which 
contains no supporting evidence to confirm the diagnosis of 
osteopenia.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers 
give an adequate statement of reasons and bases).  The Board 
reminds the veteran that he failed to report to a schedule 
VA examination which may have resolved this issue. 

The Board thus finds that the record does not reflect that 
the veteran has osteopenia related to his military service.  
Therefore, his claim must be denied.  See Degmetich, 
Sanchez-Benitez, and Brammer, all supra.  Despite the 
veteran's statements that his complaints of joint pain are 
attributable to a diagnosis of osteopenia, the veteran's 
statements have no probative value in this regard.  See 
Grottveit and Espiritu, both supra.  Since the preponderance 
of the evidence is against the veteran's claim, the appeal 
is denied.



ORDER

Service connection for a heart disorder is denied. 

Service connection for a pancreatic disorder is denied.

Service connection for osteopenia is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


